DIXON, Judge
(dissenting).
I must respectfully dissent.
R.S. 26:283 requires the police jury to act upon the application for a permit.1 This the police jury has not done, nor has it offered an explanation for its apparent arbitrary disregard of the mandatory provisions of the law. Before the merits of this case are adjudicated (however insubstantial we think plaintiff’s claims to be) alternative writs of mandamus should issue as plaintiff requests, ordering the police jury to act on his application.
DIXON, J., dissents from refusal.

. “The decision to withhold a local permit shall be made within thirty-five calendar days of the filing of an application.”